Gray, C. J.
It cannot be held as matter of law that to sign a promissory note as surety is necessarily not beneficial to an infant. It may or may not be beneficial to him, according to the actual circumstances of the transaction; and, at the trial of this case, there was some evidence that the defendant at the time of signing the note in suit expected to receive, and did afterwards actually receive, some benefit from so doing. As his contract might be beneficial to him, it was not absolutely void, but only voidable, and would be made binding on him by a direct promise to pay the note, after coming of age, and knowing that he had a defence to it by reason of his infancy. Whitney v. Dutch, 14 Mass. 457. Reed v. Batchelder, 1 Met. 559. Peirce v. Tobey, 5 Met. 168. Bradford v. French, 110 Mass. 365. Harris v. Wall, 1 Exch. 122. Curtin v. Patton, 11 S. & R. 305. Hinely v. Margaritz 3 Penn. State, 428. Exceptions overruled.